          Case 4:19-cv-00017-KGB Document 8 Filed 01/10/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

AMERICAN ATHEISTS, INC.;
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; and
KAREN DEMPSEY                                                                      PLAINTIFFS

v.                               Case No. 4:19-cv-00017-KGB

STANLEY JASON RAPERT, in his
individual an official capacity                                                   DEFENDANT

                                            ORDER

       Before the Court is plaintiffs’ motion for temporary restraining order and preliminary

injunction and request for expedited hearing (Dkt. No. 5). The Court will hold a hearing regarding

the motion on Tuesday, January 15, 2019, beginning at 9:00 a.m. C.T., at the Richard Sheppard

Arnold United States Courthouse, 500 West Capitol, Little Rock, Arkansas, Room No. 4C.

       So ordered this the 10th day of January, 2019.



                                                    ________________________
                                                    Kristine G. Baker
                                                    United States District Judge
